Citation Nr: 1412711	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-10 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a brain tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1979 to September 1981 and from August 1985 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2010 rating decision issued by the Regional Office (RO) in Augusta, Maine.  The claim was certified to the Board by the Pittsburgh, Pennsylvania RO.

In September 2011, the Veteran testified at a hearing before the undersigned. A transcript of the hearing is of record.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals documents that are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.

The issue of entitlement to service connection for a brain tumor is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence added to the record since the February 2005 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a brain tumor.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Given the Board's decision to reopen the claim of entitlement to service connection for brain tumor and remand for further development there is no need to address at this time whether VA has complied with the Veterans Claims Assistance Act of 2000.

After reviewing all of the evidence of record available at the time of a February 2005 statement of the case, in light of the evidence submitted since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for a brain tumor.  In this regard, a February 2009 letter from a physician's assistant indicated that she believed it was at least as likely as not that the Veteran's brain tumor began during service.  Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a brain tumor is reopened.


REMAND

There are outstanding Social Security disability records that need to be obtained.  In this regard, at his September 2011 hearing the Veteran testified that he has been receiving Social Security Administration benefits due to his brain tumor since around the year 2000.  An August 1999 document releasing records to the Social Security Administration further corroborates this statement.  However, there are no Social Security records associated with the claims file.  Thus, these records should be obtained.  38 C.F.R. § 3.159(c)(2).  

Additionally, the Board finds that the September 2009 VA examination report is inadequate.  In this regard, while the examiner did offer an opinion addressing whether the appellant's brain tumor was related to service, the examiner failed to provide a fully articulated rationale.  As such, the examination report is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (a medical opinion that is not fully articulated is not probative).  Hence, further development is required.

Finally, while the Board acknowledges the above referenced February 2009 statement from a physician's assistant, at the appellant's September 2011 hearing there was testimony offered that a physician was also of the opinion that the Veteran's brain tumor was related to service.  While the record was kept open to permit the Veteran to submit a written statement from that physician, no statement was ever submitted.  Hence, the appellant is again advised that it is in his best interest to submit any medical evidence which links his claimed disability to service.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare provider who has treated him for his brain tumor at any time since separation from active duty.  After securing any necessary authorization from him, obtain all identified records not already contained in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  The Social Security Administration should be contacted, and all medical records associated with the Veteran's claim for benefits from that agency should be obtained and associated with the claims file.  If the AMC/RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, schedule the Veteran for an examination by a neurologist to determine the nature and etiology of the appellant's residuals of a brain tumor.  The neurologist must review the Veteran's claims file, this remand, as well as any Virtual VA and VBMS file.  The examination report should include a notation that the examiner undertook such a review.  Following the examination the neurologist must opine whether it is at least as likely as not that the Veteran's brain tumor is related to his active duty service.  In so doing the examiner must specifically consider and address the appellant's sworn testimony that his first symptoms began while in flight school, and continued while serving in the Navy.

The neurologist must express a full and complete rationale for all opinions expressed.  If the requested opinion cannot be provided without resort to speculation, the neurologist must explain why no opinion can be reached.

4.  Then, after conducting any indicated additional development, the AMC/RO must readjudicate the issue.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


